Citation Nr: 0013807	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection of hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 30 percent for left 
(minor) wrist fusion.

4.  Entitlement to a rating in excess of 20 percent for 
cervical spine injury with left arm neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1979 to November 
1993.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision in 
part of which the regional office (RO) granted service 
connection for nonunion of the left (minor) scaphoid with 
traumatic arthritis and awarded a 10 percent rating, and 
granted service connection for cervical spine injury with 
left arm neuropathy and awarded a 10 percent rating.  In an 
August 1996 rating decision, the RO awarded a rating of 30 
percent for the veteran's left wrist disorder, effective from 
November 1, 1995, and awarded a rating of 20 percent for his 
cervical spine disorder, effective from the date of the day 
following his separation from service.  In an October 1997 
decision which also considered many other issues, the Board 
determined that the veteran had perfected an appeal of the 
RO's denial of service connection for bilateral hearing loss 
and tinnitus.  The Board remanded all of the claims discussed 
above for additional development, including conduct of 
appropriate VA examinations.

The veteran filed a claim in May 1996 for a total disability 
rating for compensation purposes due to individual 
unemployability due to service-connected disabilities (TDIU).  
However, the RO's August 1996 rating decision awarded a 100 
percent rating based on a combined rating of the veteran's 
service-connected disabilities, effective from November 1, 
1995.  Therefore, the veteran's claim for TDIU is moot.  
38 C.F.R. § 4.16 (1999).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) rejected the argument that 38 C.F.R.  §§ 3.103(a), 
3.159(a); VA Adjudication Procedure Manual M21-1, Part III, 
para.  1.03(a) and Part IV, para.  2.10(f); and policies set 
forth in other VA documents require VA to assist the claimant 
in developing facts pertinent to the claim even though a 
well-grounded claim had not yet been submitted.  The Court 
concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.



FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has current hearing loss disability.

2.  The veteran has current disability from tinnitus which is 
related to noise exposure during his active military service.

3.  The veteran is right hand dominant.

4.  Prior to September 5, 1995, the veteran's disability from 
left wrist fusion was not manifested by ankylosis of the 
wrist joint, either favorable or unfavorable.

5.  After November 1, 1995, the veteran's disability from 
left wrist fusion has been manifested by moderate limitation 
of motion in palmar flexion, dorsiflexion, ulnar deviation 
and radial deviation, with dorsiflexion in excess of 15 
degrees and palmar flexion to 60 degrees, and with evidence 
of some fatigability and weakness, but without unfavorable 
ankylosis.

6.  The veteran's disability from injury to the cervical 
spine with left arm neuropathy is more nearly manifested by 
severe limitation of motion of the cervical spine due to 
pain, with subjective complaints of radicular pain in the 
upper extremities, especially on the right side.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  The criteria for a schedular rating in excess of 10 
percent prior to September 5, 1995, for left wrist fusion 
with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Code 5214 (1999).

4.  The criteria for a schedular rating in excess of 30 
percent after November 1, 1995, for left wrist fusion with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 5214 (1999).

5.  The criteria for a schedular rating of 30 percent, but no  
higher, for injury to the cervical spine with left arm 
neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Hearing Loss 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain chronic diseases to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
has been construed to include sensorineural hearing loss.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim for service connection for bilateral hearing 
loss is not well grounded.  Although the RO did not 
specifically state that it denied such claim on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because it 
is not well grounded is not prejudicial to the appellant, as 
the appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim for hearing loss 
is well grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in 
September 1994, and in the December 1995, January 1996, and 
May 1999 supplemental statements of the case.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for a well-grounded claim.  Unlike 
the situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

Under the provision of 38 C.F.R. § 3.385 (1999), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

The veteran asserted during a hearing in August 1996 that he 
had hearing loss and tinnitus due to in-service exposure to 
loud noise.  Service medical records show impaired hearing, 
but do not show hearing loss disability as defined by 
38 C.F.R. § 3.385.

During a VA ear examination in August 1998, the veteran had 
subjective complaints of bilateral, progressive hearing loss 
with onset in the 1990's.  He also reported bilateral 
constant tinnitus described  as a medium intensity ringing 
sound.  He stated that he first noticed tinnitus in 1989 
after being exposed to noise from shredding machines.  He 
also reported exposure to noise from aircraft and artillery.  
On examination, his ears were clinically normal.  On 
ideological testing, his puritan hearing thresholds, in 
decibels, for the following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
20
20
LEFT
25
25
30
15
20

The pure tone threshold average in the right ear was 25 
decibels, with speech discrimination ability of 96 percent 
correct, and the pure tone threshold average in the left ear 
was 23 decibels, with speech discrimination ability of 96 
percent correct.  The audiologist reported that the veteran's 
hearing in his left ear was normal except for mild 
sensorineural loss at 2,000 hertz.  He had mild sensorineural 
hearing loss in his right ear at 1,000 and 2,000 hertz.  The 
reported diagnoses were hearing loss within normal limits in 
both ears for adjudication purposes.

The veteran also underwent a VA examination for ear disease.  
The veteran gave of history of in-service noise exposure from 
aircraft, weapons, and machinery.  He told the examiner he 
noticed the onset of a high pitched, bilateral tinnitus in 
1989.  The examination revealed no active disease.  All 
findings were normal except for moderate tympanosclerosis on 
the right side.  The tympanic membrane was mobile.  The 
examiner noted the results of audiological testing and 
reported that the veteran's hearing was within normal limits 
bilaterally. 

The VA outpatient treatment records in the claims folder 
contain no indication that the veteran has current disability 
from hearing loss.  Such records do not attribute any hearing 
disability to any in-service disease or injury.  There is a 
recent reference to tinnitus.  

A review of the entire record reveals no medical evidence 
which indicates that the veteran has current hearing loss 
disability as the same is defined in 38 C.F.R. § 3.385.  The 
veteran's own assertions that he has hearing loss that rises 
to the level of disability as defined at 38 C.F.R. § 3.385 
are afforded no probative weight in the absence of clinical 
evidence to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board concludes that the claim of 
entitlement to service connection for hearing loss is not 
well grounded.

B.  Tinnitus

The Board finds that the veteran's claim for service 
connection for tinnitus is well grounded.  The veteran has 
testified that he had in-service noise exposure from 
aircraft, weapons, and machinery.  He has also testified that 
he noticed the onset of a high pitched, bilateral tinnitus in 
1989.  The report of the VA ear examination conducted in 
August 1998 contains a diagnosis of subjective tinnitus the 
etiology of which was likely to be from previous acoustic 
trauma.  The veteran has also complained of tinnitus during 
outpatient VA treatment.  During VA outpatient mental health 
treatment in 1998, the veteran had complaints of insomnia, 
depression, migraine, and tinnitus.  The examiner recorded 
impressions which included tinnitus of unknown etiology.

The veteran has denied acoustic trauma or exposure to noise 
after his separation from service.  A review of the entire 
record yields not evidence which is adverse to the veteran's 
claim for service connection for tinnitus.  Therefore, the 
Board finds that the veteran has current disability from 
tinnitus as a result of in-service noise exposure.  The Board 
concludes that service connection for tinnitus is warranted.

II.  Higher Ratings

The veteran has presented  well-grounded claims for increased 
disability evaluation for his service-connected disabilities 
from a left wrist disorder and injury to his cervical spine 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

A.  Left Wrist

In a report of medical history dated in March 1991, the 
veteran indicated that he was right handed.  Service medical 
records show that he was involved in several automobile 
accidents during his active military service.  Among the 
injuries he sustained was a scaphoid fracture of the left 
wrist with nonunion.  A report of a medical evaluation board 
dated in June 1993 contains a diagnosis of mild, post-
traumatic arthritis of the left wrist.

The veteran was granted entitlement to service connection for 
left wrist injury with traumatic arthritis and pinched nerves 
by the RO's May 1994 rating decision.  Initially, the 
associated disability was rated 10 percent disabling pursuant 
to Diagnostic Codes 5010 and 5215.  Under Diagnostic Code 
5010, arthritis due to trauma which is substantiated by X-ray 
findings is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5215, a ten percent rating is assigned 
for limitation of motion of the wrist to less than 15 degrees 
of dorsiflexion.  A 10 percent rating is also assigned where 
palmar flexion is limited in line with the forearm.  No 
higher rating is provided under Diagnostic Code 5215.

The veteran underwent surgery for surgical fusion of his left 
wrist in September 1995.  He was awarded a 100 percent rating 
for the wrist disorder for hospitalization and convalescence 
during the period from September 5, 1995, to November 1, 
1995.  In an August 1996 rating decision, the RO increased 
the rating for disability associated with the left wrist to 
30 percent, effective from November 1, 1995.  In so doing, 
the RO utilized Diagnostic Code 5214.  Under that Diagnostic 
Code, ankylosis of the wrist in any position other than 
favorable is rated 30 percent disabling if on the minor side.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, [or] surgical procedure."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).  
Favorable ankylosis of the wrist is fixation between 20 to 30 
degrees of dorsiflexion.  Unfavorable ankylosis of the wrist, 
in any degree of palmar flexion, or with ulnar or radial 
deviation, is rated 40 percent disabling on the minor side.

During a VA examination in August 1998, the veteran 
complained that he had constant left wrist pain with weakness 
in his left hand and fingers.  He reported symptoms of 
numbness and tingling during flare-ups, with occasional use 
of a brace.  On examination, no sensory deficits were noted 
in the left fingers and wrist.  Range of motion in the left 
wrist was limited to 20 degrees of ulnar deviation and 10 
degrees of radial deviation.  Palmar flexion was 60 degrees 
and dorsiflexion was 50 degrees.  There was both active and 
passive range of motion.  Left forearm pronation was to 80 
degrees.  Supination was to 85 degrees.  The veteran was able 
to approximate his left thumb to his left fingers.  His left 
and right hands and fingers were equally strong.  He was able 
to approximate all four left fingers to his palmar pad.  
There was pain on palpation of the flexor area of the left 
wrist.  There was no swelling, redness, or edema.  An X-ray 
showed bony fusion of the scaphoid, trapezoid, and trapezium 
bones.  There was also radiocarpal joint space narrowing and 
degeneration.  The abnormalities were described as stable 
when compared to X-ray findings in March 1998.  The examiner 
who conducted the clinical examination reported a diagnosis 
of history of left wrist fracture with status post fusion and 
two surgeries.  The examiner noted that there was evidence of 
fatigability and weakness of the left hand and wrist.

The Board has reviewed the entire record and has considered 
the veteran's testimony in a hearing in August 1996.  The 
Board finds that the veteran's left wrist disorder is 
manifested by moderate limitation of motion in palmar 
flexion, dorsiflexion, ulnar deviation and radial deviation, 
with dorsiflexion in excess of 15 degrees and palmar flexion 
to 60 degrees, with evidence of some fatigability and 
weakness, but without unfavorable ankylosis.  As the clinical 
evidence does not show that the left wrist is ankylosed in an 
unfavorable position, the Board concludes that the criteria 
for a schedular rating in excess of 30 percent have not been 
met.

The veteran has appealed the initial rating assigned by the 
RO for his left wrist disorder.  His claim has been pending 
since soon after the time of his separation from service in 
November 1993.  The RO's award of an increased rating was 
made effective from November 1995.  Therefore, the Board must 
determine whether the veteran is entitled to a rating in 
excess of 10 percent prior to September 5, 1995-the date on 
which he was hospitalized for left wrist surgery.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A thorough review of the evidence in the claim folder shows 
no clinical findings that the veteran had left wrist 
ankylosis, either favorable or unfavorable, prior to 
September 5, 1995.  Therefore, the Board concludes that he is 
not entitlement to a rating in excess of 10 percent prior to 
that date.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  In this case, in the absence that the veteran 
has had limitation of left wrist motion which approximates 
ankylosis, his left wrist disability, as discussed above, 
does not approximate the criteria for the next higher 
evaluation.

B.  Cervical Spine

After an automobile accident in 1993 in which the automobile 
the veteran was driving hit the rear end of a truck, the 
veteran complained of recurrence of neck pain.  He had 
previously injured his neck in automobile accidents in  1985 
and 1989.  During a June 1993 examination for a medical 
evaluation board, the veteran had decreased range of motion 
with pain throughout range of motion in his neck, although 
the examiner reported the absence of tenderness over the 
cervical vertebrae.  Among his impressions, the examiner 
included chronic mild fascial pain syndrome involving the 
neck, and upper and lower back.  Nerve conduction studies in 
July 1993 showed decreased amplitude in the left median motor 
nerve studies.  There were side to side amplitude differences 
in the median sensory nerve studies.

During a VA orthopedic examination in November 1993, the 
veteran gave a history of three automobile accidents causing 
pain in the cervical, thoracic, and lumbar areas.  The 
examiner noted that the veteran wore a thoracolumbar corset 
and used a transdermal electronic nerve stimulator (TENS) 
unit for pain.  He had discontinued use of nonsteroidal anti-
inflammatory drugs due to gastrointestinal ulcers.  His 
subjective complaints included pain in the cervical area 
radiating to both arms, and tingling in his shoulders, arms, 
and hands.  The following ranges of motion in the cervical 
spine were noted:  forward flexion, 30 degrees; backward 
extension, 20 degrees; left and right lateral flexion, 20 
degrees; left and right rotation, 30 degrees.  There was 
objective evidence of pain with motion of the cervical spine.  
The examiner also noted evidence of numbness and weakness in 
the upper extremities, without any particular nerve root 
distribution.  A magnetic resonance imaging (MRI) of the 
cervical spine reportedly showed degenerative joint disease 
at about the seventh cervical vertebra (C7) and reversal of 
the normal cervical lordosis.  The diagnoses included 
degenerative joint disease from multiple level sprains with 
radiculopathy.

The veteran was granted entitlement to service connection for 
cervical spine injury with left arm neuropathy by the RO's 
May 1994 rating decision.  He was awarded a rating of 10 
percent for the associated disability, effective from the day 
following his separation from service.  During the pendency 
of his appeal of the 10 percent rating, the RO awarded a 
higher rating of 20 percent in its August 1996 rating 
decision, effective from the same date.  The issue of his 
entitlement to a higher rating remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Further, as the 
veteran has appealed the initial rating assigned for his 
cervical spine disorder, the Board must considered whether a 
stepped rating is appropriate.  See Fenderson, supra.

The RO has utilized Diagnostic Code 5290 to evaluate the 
veteran's disability associated with his cervical spine 
injury.  Under that diagnostic code, a 10, 20, or 30 percent 
rating is assigned for slight, moderate, or severe limitation 
of the motion of the lumbar spine, respectively.

Private medical records show that the veteran was treated 
frequently by a chiropractor during the period from August 
1993 to February 1995.  The initial diagnoses included 
severe, chronic cervical sprain/strain with upper radialgia.  
Treatment notes show that the veteran's complaints 
consistently included neck pain.  The examiner consistently 
noted a finding of cervical paravertebral muscle 
hypertonicity.  However, ranges of motion were not reported.  
There were no reported findings of radicular symptoms.

The treatment records contained in the claims folder do not 
show that the veteran has been continuously treated for a 
cervical spine disorder since early 1995.

The veteran underwent a VA spine examination in August 1998.  
At that time, he denied having had surgery on his cervical 
spine.  He complained that he had difficulty turning his head 
from side to side and had to turn his body.  He complained of 
radiating pain down his shoulders and arms, worse on the 
right than left.  He denied limitation of movements in his 
arms, although the pain was always there.  He reported having  
pain and "cracking" in his neck with flexion, and pain with 
extension.  On examination, the following ranges of motion 
were noted:  forward flexion, 15 degrees; backward extension, 
15 degrees; left and right lateral flexion, 25 degrees; left 
and right rotation, 30 degrees.  Pain was present during 
active and passive range of motion.  

The veteran was able to abduct his arm to 90 degrees, at 
which level he began to experience pain.  With passive 
motion, his arm could be raised to 180 degrees.  He was 
grimacing and complaining of discomfort.  While turning his 
head to the right, he was able to elevate his left arm to 180 
degrees without pain.  He had intact sensory functions 
bilaterally in fingers and wrists.  An X-ray of the cervical 
spine showed no change from an X-ray taken in January 1997.  
The bones were normally mineralized, without evidence of 
fracture or spondylolisthesis.  The joint spaces were 
relatively well preserved.  The examiner who conducted the 
clinical examination reported among his diagnoses history of:  
cervical spine injury; cervical spine pain and decreased 
rating of motion, and, pain radiating to shoulders and arms.  
The examiner noted that his current findings were consistent 
with limited range of motion in the neck and limitation of 
motion in the right shoulder with use.

The Board has reviewed the entire record, including the 
transcript of his testimony in August 1996 and finds that the 
veteran's service connected disability from injury to the 
cervical spine is more nearly manifested by severe limitation 
of motion due to pain, with subjective complaints of 
radicular pain in the upper extremities, especially on the 
right side.  Accordingly, the Board concludes that the 
schedular criteria for a rating of 30 percent under 
Diagnostic Code 5290 have been met.  This rating, for severe 
disability, contemplates the complaints of pain, including 
pain on motion, due to the cervical spine disability.

The Board notes that higher ratings are assignable pursuant 
to Diagnostic Code 5293 for symptoms associated with 
intervertebral disc syndrome.  However, during the most 
recent VA examination, the neurological findings did not show 
sensory deficits, hyporeflexia, or objective findings of 
radicular pain.  Therefore, the Board concludes that 
Diagnostic Code 5293 is not for application in this case.

C.  Extraschedular and other Considerations

In reaching its decision regarding the ratings of the 
veteran's service-connected disabilities, the Board has 
considered the complete history of the disabilities in 
question as well as the current clinical manifestations and 
the effects the disabilities may have on the earning capacity 
of the veteran.  38 C. F. R. §§  4.1, 4.2, 4.41 (1999).  The 
original injury has been reviewed.  The functional impairment 
that can be attributed to pain or weakness has been taken 
into account.  See DeLuca v. Brown, 8 Vet App 202 (1996).

The Board has considered the factors listed in 38 C.F.R. 
§ 4.45, which include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

While there is some evidence that the veteran's wrist and 
cervical spine disorders are associated with factors such as 
pain, weakness and fatigability, the Board finds that the 
associated disabilities are each adequately compensated by 
the ratings assigned.  The 30 percent for the cervical spine 
disability is the highest available rating for limitation of 
motion of the cervical spine, while the 30 percent rating for 
the wrist disability actually contemplates favorable 
ankylosis, a manifestation which has not been clinically 
demonstrated.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  As discussed above, there is a wide 
range of higher schedular ratings for each of the veteran's 
service-connected disabilities herein considered, but the 
preponderance of the clinical evidence in this case does not 
support the assignment of such higher ratings.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for any his service-connected 
cervical spine disorder.  He has not been hospitalized for 
his left wrist disorder since September 1995.  Nor is it 
shown that he requires frequent treatment of such disorders 
or that they otherwise so markedly interfere with employment 
as to render application of regular schedular standards 
impractical.  The Board concludes that such of the veteran's 
service-connected disabilities that are rated as compensable 
under schedular criteria are adequately compensated by the 
ratings discussed in this decision.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.


ORDER

Service connection from hearing loss and tinnitus is denied.

Service connection for tinnitus is granted.

A rating in excess of 30 percent for left wrist fusion with 
traumatic arthritis for the period after November 1, 1995 is 
denied.

A rating in excess of 10 percent for left wrist fusion with 
traumatic arthritis for the period prior to September 5, 1995 
is denied.

A rating of 30 percent for injury to the cervical spine with 
left arm neuropathy is granted, subject to the criteria that 
govern the payment of monetary awards.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

